TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-15-00225-CV



                                   In re Enrique Alvarez


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                          MEMORANDUM OPINION


              Relator’s petition for writ of mandamus, complaining of the district court’s order

dated April 2, 2015, and accompanying motion for temporary relief are denied. See Tex. R. App.

P. 52.8(a).



                                           __________________________________________

                                           Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Bourland

Filed: April 16, 2015